DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.  Reasons for allowance appear on page 4 of Applicant’s remarks, namely that the prior art does not disclose or render obvious a motivation to provide for a driveline assembly in combination with the remainder of the structure set forth in claim 1, particularly in combination with "a controller connected with the electric motor and the sliding clutch for first driving an output of the electric motor at a no-torque speed at which no torque is transmitted to the wheel output and then selectively providing shifting of the sliding clutch between the high torque and low torque positions".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAVID R MORRIS/Primary Examiner, Art Unit 3659